Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	Claims 1-12 are pending. This application filed 06/16/2021, claims Priority from Provisional Application 63039603, filed 06/16/2020. For the sake of compact prosecution the examiner discussed restriction/election over phone with Attorney of record, Stephen Seach on 6/29/2022. Atty. Seach advised that an office action be mailed. 
					Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 are drawn to:

    PNG
    media_image1.png
    105
    553
    media_image1.png
    Greyscale

classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc. 
 II. Claims 3-5 are drawn to:

    PNG
    media_image2.png
    102
    556
    media_image2.png
    Greyscale

classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc. 
III. Claims 6-7 are drawn to:

    PNG
    media_image3.png
    120
    579
    media_image3.png
    Greyscale
 classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc. 
IV. Claims 8-10 are drawn to:

    PNG
    media_image4.png
    176
    588
    media_image4.png
    Greyscale

classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc.
V. Claim 11 is drawn to :

    PNG
    media_image5.png
    96
    588
    media_image5.png
    Greyscale

classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc.


VI. Claim 12 is drawn to:

    PNG
    media_image6.png
    97
    563
    media_image6.png
    Greyscale

classified in Classes/Subclasses but not limited to, A61K31/145 A61K31/00, A61K49/00, A61K2300/00, A61K2123/00, A61K2121/00 etc.
The inventions are independent or distinct, each from the other because:
Inventions I-IV, VI and invention V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the medical composition comprising disulfiram can be used in a different method for e.g. alcoholism (See US 4678809 A). 
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions I and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions I and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions I and VI are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions II and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions II and VI are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions III and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions III and VI are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Inventions IV and VI are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different designs, modes of operation, and effects.
Each above product and methods of using relate to a separate and distinct area of pharmaceutical technology. Also each method listed above involves are recognized in the art as being distinct because of their diverse use. The search for all inventions would place an undue burden on the office in view of the of composition and methods of using the composition of disulfiram in a variety of methods and the corresponding diversity in the field of search for each. Further, a search for the invention of the groups would not be coextensive because a search indicating the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious. Each invention above are to separate subject matter, as method of treating Covid involves administration of the agent to a subject in need whereas inhibiting binding of SARS-COV-2 spike protein, inhibiting an activity of a main protease, inhibiting an activity of a papain like protease, or inhibiting a replication or an infection methods are different (and different from each other) and can be accomplished in vivo or in vitro. The methods are different because they involve different modes of operation and has different effects. Hence the methods involve different fields of search though there may be some overlap. The search for one of the inventions is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search). Therefore, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (87 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one or more claim remaining in the application. Any amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP §804.01.
A telephone call was made to attorney of record, Stephen Seach on 6/29/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627